Citation Nr: 0008299	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for polycystic kidney 
disease.  

2. Entitlement to a compensable rating for residuals of 
cervical dysplasia.  

3. Entitlement to a compensable rating for ovarian cystic 
disease.  

4. Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324, based upon multiple, non-compensable service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
December 1989.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1993 rating 
decision, in which the RO service connected the veteran for 
polycystic kidney disease, residuals of cervical dysplasia, 
and ovarian cystic disease.  The disabilities were determined 
to be noncompensable, with effective dates from July 1992.  
The RO also determined that entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324, based upon multiple, non-
compensable service-connected disabilities, was not 
warranted.  The veteran filed an NOD in November 1993, and 
the RO issued an SOC in April 1995.  The veteran filed a 
substantive appeal in June 1995.  In August 1995, the veteran 
testified before a hearing officer at the VARO in 
Philadelphia.  A Hearing Officer's Decision was issued in 
February 1996.  The veteran's appeal subsequently came before 
the Board, which, in a June 1998 decision, remanded the 
appeal to the RO for additional development.  Supplemental 
statements of the case (SSOC) were issued in February and 
August 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The medical evidence of record reflects that the veteran 
suffers from multiple cysts in her kidneys, urinary tract 
infections, and flank pain, and has reported hematuria 
several times a month; she also has suffered from a 
ruptured right ovarian cyst, and had a laparoscopic tubal 
ligation, she has not been found to be hypertensive.  

3. Applying the rating criteria in effect prior to October 8, 
1994, the veteran's polycystic kidney disease is not 
manifested by moderate cystitis, with pyuria, or by 
diurnal and nocturnal frequency.  

4. Applying the rating criteria in effect on and after 
October 8, 1994, the veteran's polycystic kidney disease 
is not manifested by constant or recurring albumin and 
granular casts or red blood cells, or by transient or 
slight edema or hypertension.  

5. Applying the rating criteria in effect prior to May 22, 
1995, the veteran's residuals of cervical dysplasia are 
not manifested by moderate disease or injury of the 
cervix.  

6. Applying the rating criteria in effect on and after May 
22, 1995, the veteran's residuals of cervical dysplasia do 
not require continuous treatment.  

7. On VA examination in October 1998, the examiner reported 
that there was no current evidence of ovarian cysts.   

8. The veteran is reportedly working 40-45 hours a week as a 
dental assistant.  



CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for 
polycystic kidney disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7533 (1994 and 
1999).

2. The schedular criteria for a compensable rating for 
residuals of cervical dysplasia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7612 (1994 and 1999).  

3. The schedular criteria for a compensable rating for 
ovarian cystic disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7620 (1994 and 1999).  

4. The veteran is not entitled to a 10 percent rating for 
multiple noncompensable service-connected disabilities. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that, in July 1992, the 
veteran submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) to the RO, in which she filed, inter 
alia, claims for service connection for cysts in her kidney, 
cervical dysplasia, and a right ovarian cyst.  Along with her 
application, the veteran submitted copies of her service 
medical records, and a medical report from William Miller, 
M.D., dated in March 1992.  The report noted that sonograms 
and ultrasounds had been taken of the veteran's abdomen and 
pelvis, respectively.  A summary of the diagnostic findings 
reflected a negative gallbladder, in addition to multiple 
small bilateral renal cysts and generous bilateral renal 
length, which Dr Miller noted had raised the possibility of 
adult polycystic renal disease.  Furthermore, there were 
findings of a cystic left adnexal mass, noted as a probable 
left ovarian cyst with hemorrhage or debris.  No right 
adnexal abnormalities were identified.  

In November 1992, the veteran submitted a statement to the RO 
from Laurence Paul, M.D., dated in September 1992.  Dr. Paul 
reported that an evaluation of the veteran's abdomen 
continued to show bilateral renal cystic disease and left 
ovarian cysts.  He noted that her blood work had showed 
normal kidney function.  Furthermore, the veteran had been 
seen in the past year for urinary tract infections, without 
significant sequelae.  

In December 1992, the RO received additional medical records 
from Dr. Paul, dated from December 1991 to October 1992.  In 
particular, a report from Jose Galindo, Jr., M.D., to Dr. 
Paul, dated in April 1992, noted that Dr. Galindo had treated 
the veteran for galactorrhea.  Dr. Galindo noted the 
veteran's medical history, and reported that she was quite 
active, and enjoyed walking, reading, and many other sports 
activities.  A laboratory report, dated later that month, 
noted normal albumin levels.  A treatment record, dated in 
October 1992, reflected the veteran's complaints of back 
pain, with no urinary symptoms.  She also reported hematuria 
during menstruation.  

In September 1993, the veteran submitted a copy of letter 
from Allstate Insurance Company, dated in June 1992, in which 
it was noted that she was not eligible for life insurance 
with the company following its review of her medical records.  

In a September 1993 rating decision, the RO granted the 
veteran service connection for polycystic kidney disease, 
residuals of cervical dysplasia, and ovarian cystic disease.  
The decision noted that the rating board had been unable to 
determine the level of the veteran's disabilities because she 
had failed to report for examination.  Therefore, the 
disabilities were found to be noncompensable.  The RO also 
denied the veteran entitlement to a 10 percent rating under 
38 C.F.R. § 3.324.  She filed an NOD in November 1993, in 
which she indicated that she had not received the 
notification for her VA examination.  She also reported that 
she had planned on becoming a state police officer but her 
medical condition disqualified her as a candidate.  The 
veteran also indicated that she was no longer able to enjoy 
some sport activities because of the fear of further damaging 
her kidneys.  

In June 1994, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which she 
reported that she had been diagnosed with chronic kidney 
disease by a VA physician at the VA Medical Center (VAMC) in 
Brockton, MA.  Furthermore, she noted that she had been 
recently diagnosed with two cysts on her right ovary.  

In August 1994, the veteran submitted copies of both VA and 
non-VA medical records, dated from September 1990 to July 
1994.  In particular, A VAMC Brockton/West Roxbury lab 
report, dated in February 1994, noted the veteran's albumin 
levels within normal limits.  A VA Brockton /West Roxbury 
ultrasound report, also dated in February 1994, noted 
multiple hypoechoic areas in both kidneys, and that some 
hyperechoic echoes inside the cysts could be secondary to 
hemorrhage or calcifications.  Both ovaries were reported to 
be normal.  An April 1994 VAMC Brockton/West Roxbury 
treatment record noted that the veteran did not suffer from 
gross hematuria, and that neither her mother or father had 
suffered from polycystic kidney disease.  

In addition, a medical report from D. Leslie Adams, M.D., 
dated in June 1994, noted that the veteran had a questionable 
left ovarian cyst.  An ultrasound was subsequently performed 
which revealed two small peripheral cysts on the right ovary 
and a small amount of free fluid in the cul-de-sac, and 
multiple small cysts in both kidneys.  A June 1994 VAMC 
Lebanon treatment record noted the veteran's medical history, 
and reported that she had not suffered from hypertension or 
gross hematuria, that she had had ovarian cysts which had 
been drained during laparoscopy procedures, and that she had 
previously suffered from cervical dysplasia, with her last 
Papanicolaou (PAP) smear that month.  The physician noted 
that the veteran's conditions appeared stable with no signs 
of infection.  

In September 1994, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history, 
and reported that there was no family history of polycystic 
kidney disease or renal disease.  The veteran was noted to 
complained of back pain, and her blood pressure was 104/70.  
On clinical evaluation, the abdomen was soft without masses.  
There were no caliculi, nor was there evidence of infection.  
An echogram/ultrasound revealed increased echotexture 
throughout both kidneys bilaterally, with non-specific cystic 
changes in the left kidney and a single cystic lesion in the 
upper pole.  The study's report also noted that there was no 
conclusive evidence of polycystic kidney disease.  The 
examiner's impression was multiple renal cysts.  

In an April 1995 rating decision, the RO denied the veteran 
compensable evaluations for polycystic kidney disease, 
residuals of cervical dysplasia, ovarian cystic disease, and 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  

In May 1995, the veteran submitted a statement to the RO, in 
which she reported that the most recent medical evidence 
reflected a worsening of her condition.  This, she reported, 
included a cyst on her liver, with enlargement of the organ.  
The veteran also reported that she suffered from kidney pain 
frequently, and that it was sometimes difficult for her to 
pick up her son, who reportedly weighed 25 pounds.  

In addition to her statement, the veteran submitted 
additional medical evidence.  This included a September 1994 
VAMC Lebanon laboratory report which noted that the veteran's 
hematocrit and hemoglobin were low, but albumin was within 
normal limits.  A VAMC Lebanon CT (computed tomography) scan 
report, dated in October 1994, revealed multiple tiny cystic 
lesions in the right and left lobe of the liver and multiple 
cysts of varying sizes throughout both kidneys with otherwise 
normal renal function.  The examiner noted that, due to the 
lack of distortion of the pelvocalyceal system and otherwise 
normal function of both kidneys, polycystic kidney disease 
was the less likely diagnosis.  She also indicated that, in 
the differential diagnosis, she would consider hepatica and 
Von Hippel-Lindau Syndrome.  Furthermore, a Harrisburg 
Hospital sonogram report, dated in December 1994, revealed 
bilateral renal cysts and some associated renal caliculi, 
without renal enlargement, and no evidence of hydronephrosis 
or obstruction. 

In June 1995, the veteran submitted a statement to the RO, in 
which she reported that her last urine test had shown high 
protein levels, and that a urine specimen in May 1995 had 
shown trace amounts of blood.  She included with her 
statement a duplicate copy of a September 1994 VA examination 
report, and a VAMC Lebanon laboratory report, dated in May 
1995, which noted a high protein level.  

In August 1995, the veteran and her spouse testified before a 
hearing officer at the VARO in Philadelphia.  She reported 
that the pain associated with her medical condition had 
increased dramatically since it had first been diagnosed.  
The veteran testified that she took pain medication, was 
constantly undergoing tests, and had blood work done every 
three to six months.  She also stated that she was not 
allowed to participate in any contact sports, that it was 
painful for her to travel in a car, and that it was difficult 
for her to pick up her son because the area of her kidneys 
was painful to touch.  In addition, the veteran reported that 
she had been working at Miller Oral Surgery for six years, 
and that she had lost a week or more of time over the past 
year and a half due to her medical condition.  She testified 
that she had been advised not to have any more children, and 
that she worried that her medical condition would make it 
impossible for her to continue to work in the future.  
Furthermore, the veteran's spouse noted that the veteran was 
exhausted when she returned home after work every day, and 
that she was in constant pain.  

In September 1995, the RO received medical records from 
Harrisburg Hospital, dated in December 1994.  These records 
noted the veteran as having undergone a laparoscopic 
cholecystectomy which included the removal of her 
gallbladder.  

That same month, September 1995, the RO received VAMC Lebanon 
medical records, dated from February 1994 to August 1995.  In 
particular, a May 1995 record noted the veteran's complaints 
of flank pain.  There was a report of nocturia but no 
dysuria.  On clinical evaluation there was mild right upper 
quadrant tenderness, without guarding or rigidity.  The 
assessment was hematuria possibly secondary to menstruation.  
An August 1995 record noted the veteran's complaints of 
nausea and vomiting, with back pain and burning on urination.  
The assessment was probable recurrent urinary tract 
infection.  

In October 1995, the RO received medical records from G.R. 
Ehgartner, M.D., dated from December 1991 to August 1995.  In 
particular, an October 1992 treatment record noted no urinary 
symptoms.  A February 1993 Harrisburg Hospital report noted 
the veteran to have been treated for gastroenteritis.  During 
the course of her hospitalization, she was noted to have had 
a normal urinalysis.  A January 1995 ultrasound examination 
at the VA outpatient clinic (VAOPC) in Camp Hill revealed 
bilateral small renal cysts, with no other significant 
findings.  An August 1995 GI (gastrointestinal) series 
performed by J. Russell Croteau, M.D., was reported 
essentially unremarkable.  An August 1995 laboratory report 
noted albumin and protein levels within normal limits.  Also 
in August 1995, a treatment record noted her complaints of 
dizziness, vomiting, diarrhea, and blood in her urine.  

Thereafter, in August 1998, the RO received VAOPC Camp Hill 
medical records, dated from August 1995 to February 1998.  In 
particular, an October 1996 treatment record noted the 
veteran's report that a cyst in her left ovary had ruptured.  
Her condition was noted as stable.  She was reportedly 
scheduled for an oophorectomy at Harrisburg Hospital.  A 
December 1996 treatment record noted that the veteran's 
polycystic kidney disease was stable.  An April 1997 
laboratory report reflected the veteran's albumin and protein 
levels as normal.  An October 1997 treatment record noted 
that an MRI of the veteran's kidneys had been negative, and 
she had complained of blood in her urine for two weeks. 

In October 1998, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history, 
and reported that she complained of chronic flank pain.  Her 
last urinary tract infection was noted to have occurred 
during the summer of 1998, and she had been treated with 
antibiotics.  The veteran reported that she had had no 
proteinuria, but had noticed hematuria several times a month.  
She indicated that she had no history of symptomatic kidney 
stones, although there was a question of possible renal 
caliculi in her cysts.  Furthermore, there was no peripheral 
edema or evidence of high blood pressure, no current 
dyspareunia, but occasional menstrual cramps.  There had been 
no abnormal PAP smears since laser surgery which she had 
undergone in service.  

The veteran also reported that, in November 1996, she was 
found to have a ruptured right ovarian cyst.  She had a 
laparoscopic tubal ligation, during which she was treated for 
a cyst on her right ovary.  Since that time, she reported 
having no dyspareunia or pelvic pain.  On clinical 
evaluation, the veteran's blood pressure was noted as 114/72.  
Her abdomen was soft, nontender without masses, and without 
bruit.  There was mild flank pain bilaterally on palpation.  
Her kidneys were not palpable, and there was no peripheral 
edema.  Diagnostic test results revealed normal CBC (complete 
blood count) and SMA-12 (blood chemistry).  Urinalysis was 
normal without blood or protein.  A 24-hour urine collection 
for proteinuria was negative.  Ultrasound of the kidneys 
showed a left kidney cyst.  Ultrasound of the ovaries 
revealed no cyst in the left ovary, and an unvisualized right 
cyst.  

The examiner's diagnosis was polycystic kidney disease, with 
frequent urinary tract infections, chronic flank pain, no 
renal dysfunction, and episodes of hematuria by history.  
Also noted were history of cervical dysplasia, status post 
laser treatment, with no abnormal PAP smear since the laser 
treatment; as well as history of ovarian cysts, without 
current evidence of ovarian cysts, although the cysts could 
and do recur.  In a subsequent January 1999 addendum to the 
October 1998 VA examination report, the examiner reported 
that a review of the available laboratory data in the 
veteran's claims file did not reflect evidence of constant or 
recurrent albumin with hyaline or granular casts.  
Furthermore, the examiner noted that there had been one 
urinalysis with red blood cells, and that this had been on a 
clinical visit when the veteran was menstruating.  
Furthermore, the veteran had reported a history of hematuria, 
but there had been no lab slips documenting the problem.  The 
examiner concluded the veteran's polycystic kidney disease 
was not manifested by constant or recurrent albumin with 
hyaline and granular casts, or red blood cells.   

In June 1999, the RO received medical records from Bruce 
Gronkiewicz, M.D., dated in August 1997.  Dr. Gronkiewicz 
noted the veteran's complaints of fatigue, weakness, nausea, 
diarrhea, and flank pain.  She reported being concerned that 
there was something wrong with her kidneys or adrenal glands.  
Following a clinical evaluation, Dr. Gronkiewicz reported 
that he doubted the veteran suffered from polycystic kidney 
disease, given her family history, but that she did probably 
suffer from multiple renal cysts.  He noted that, since the 
veteran's renal function was good and her urine was free of 
protein, she should be tested occasionally for proteinuria 
and hypertension.  Furthermore, Dr. Gronkiewicz reported 
that, given the lack of any pertinent clinical findings 
reflective of adrenal disease, it did not appear the veteran 
was suffering from such a disorder.  

II.  Analysis

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted 
claims, which are plausible.  This finding is based in part 
on the veteran's assertion that her service-connected 
polycystic kidney disease, residuals of cervical dysplasia, 
and ovarian cystic disease are more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

a.  Polycystic Kidney Disease

With respect to polycystic kidney disease, the RO has 
assigned a noncompensable evaluation in accordance with the 
criteria set forth under 38 C.F.R. § 4.115(a)(b), Diagnostic 
Code (DC) 7533.  During the course of the veteran's appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating disabilities of the 
genitourinary system as set forth in 38 C.F.R. § 4.115.  See 
59 Fed. Reg. 46,339 (1994).  These regulations became 
effective February 17, 1994, and again effective October 8, 
1994.  See 38 C.F.R. §§ 4.115a, 4.115b (1999).  

The veteran's polycystic kidney disease prior to October 8, 
1994, was evaluated analogously to chronic cystitis under 
38 C.F.R. §§ 4.115a, 4.115b, DC 7512.  In this respect, a 
noncompensable evaluation was warranted where there was 
evidence of mild cystitis.  A 10 percent evaluation was 
warranted where there was evidence of moderate cystitis, with 
pyuria as well as diurnal and nocturnal frequency.  A 20 
percent evaluation was warranted where there was moderately 
severe cystitis, with diurnal and nocturnal frequency as well 
as pain and tenesmus.  A 40 percent evaluation was warranted 
where there was severe cystitis, with urination at intervals 
of one hour or less, or a contracted bladder.  A 60 percent 
evaluation was warranted where incontinence existed, which 
required constant wearing of an appliance.  38 C.F.R. 
§ 4.115a, 4.115b, DC 7512 (1994).  

Under the current criteria, in effect on and after October 8, 
1994, the veteran's polycystic kidney disease is rated under 
DC 7533 for cystic diseases of the kidneys.  As such, under 
DC 7533 the veteran's disability is rated as renal 
dysfunction.  In this respect, a noncompensable rating is 
warranted for renal dysfunction, manifested by albumin and 
casts with a history of acute nephritis; or, hypertension 
noncompensable under DC 7101.  A 30 percent rating is 
warranted for constant or recurring albumin and granular 
casts or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101.  A 
60 percent rating is warranted for constant albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under DC 7101.  An 
80 percent rating is warranted where there is persistent 
edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent rating is warranted for disability 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatinine more than 
8 mg%; or markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a, 4.115b, DC 7533 (1999).

Under 38 C.F.R. § 4.104, DC 7101, a 40 percent rating is 
warranted if diastolic pressure is predominantly 120 or more.  
A 20 percent rating is warranted if diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
if diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominately 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Note (1) provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For the purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2) requires that 
hypertension be evaluated due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.

In reviewing the evidence, the Board notes that the veteran 
has consistently complained of flank pain associated with 
polycystic kidney disease.  Various echograms, sonograms, and 
CT scans have documented cysts on the veteran's kidneys.  
However, as noted above, polycystic kidney disease is rated 
based on renal dysfunction, and the medical evidence of 
record does not reflect the veteran to be suffering from any 
current renal dysfunction.  In reaching this conclusion, we 
note that the evidence does not reflect symptoms such as 
pyuria, frequent urination, tenesmus, acute nephritis, 
constant or recurring albumin and granular casts or red blood 
cells, light edema, or hypertension.  Therefore, the Board 
finds the veteran's polycystic kidney disease is 
appropriately rated as noncompensable under the rating 
criteria in effect before, and on and after, October 8, 1994.  
38 C.F.R. § 4.115, DC 7215 and 7355 (1994 and 1999).  

b.  Cervical Dysplasia and Ovarian Cystic Disease

During the course of the veteran's appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating gynecological conditions and 
disorders of the breast.  See 60 Fed. Reg. 19,851 (1995).  
These regulations became effective May 22, 1995.  See 
38 C.F.R. § 4.116 (1999).  

With respect to cervical dysplasia, the disability is rated 
under DC 7612 for disease or injury of the cervix.  Under the 
rating criteria in effect prior to May 22, 1995, a 
noncompensable rating was assignable for mild symptomatology.  
A 10 percent evaluation was appropriate for moderate 
symptomatology.  A 30 percent rating was warranted for a 
severe condition with chronic residual of infections, burns, 
chemicals, or foreign bodies.  38 C.F.R. § 4.116a, DC 7612 
(1994).

With respect to the current rating criteria on and after May 
22, 1995, disease or injury of the cervix is evaluated based 
upon the necessity of, or lack of requirement for, continuous 
treatment.  Specifically, a disease or injury of the cervix 
which does not require continuous treatment warrants a 
noncompensable disability rating.  Symptoms of a disease or 
injury of the cervix which require continuous treatment will 
result in the assignment of a 10 percent evaluation.  In 
addition, a 30 percent rating is warranted for symptoms of a 
disease or injury of the cervix which are not controlled by 
continuous treatment.  38 C.F.R. § 4.116, DC 7612 (1999).

In this instance, since the veteran's cervical dysplasia was 
diagnosed and treated in service, she has not complained of 
any residual disability, nor does the medical evidence 
reflect treatment for any residual disability.  The veteran's 
PAP smears since her surgery have all been reported negative.  
On VA examination in October 1998, no residual disability was 
identified, and the examiner noted a history of cervical 
dysplasia, with the veteran needing continued regular 
monitoring.  Thus, the medical evidence reflects that the 
veteran does not currently have any cervical pathology and is 
properly evaluated at the noncompensable level under both the 
old and current rating criteria.  38 C.F.R. §§ 4.116, 4.116a, 
DC 7612 (1994 and 1999).  

With respect to ovarian cystic disease, the Board notes that 
no substantive changes were made to DC 7620 with the change 
in regulations for gynecological conditions and disorders of 
the breast, noted above.  We are also cognizant that there is 
not a listed disability rating for ovarian cystic disease, 
and the RO has attempted to rate the disease analogously 
under a closely related disability.  As such, the RO has 
rated ovarian cystic disease under DC 7620, for atrophy of 
both ovaries.  Under this Code, atrophy of both ovaries 
warrants a 20 percent disability rating.  In reviewing 
38 C.F.R., Part 4, the Board can find no other diagnostic 
code that would be more appropriate in rating the veteran's 
disability.  

In reviewing the evidence, we note that the veteran suffered 
a rupture of a right ovarian cyst, and in November 1996 had 
the cyst removed during a tubal ligation.  On VA examination 
in October 1998, the examiner noted that the veteran 
currently did not suffer from ovarian cysts, but that they 
could manifest and recur in the future.  Thus, given that the 
medical evidence does not reflect that the veteran's ovaries 
have atrophied or are otherwise damaged, the Board finds that 
she is properly evaluated at the noncompensable level for her 
ovarian cystic disease.  38 C.F.R. § 4.116, DC 7620 (1994 and 
1999).  

We also recognize that the Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for 
any of her service-connected disabilities, as the Court 
indicated can be done in this type of case.  As noted above, 
she submitted her claim for polycystic kidney disease, 
residuals of cervical dysplasia, and ovarian cystic disease 
in July 1992.  Upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the claims 
for service connection, have her disabilities been more 
disabling than as currently rated under the present decision.

c.  10 Percent Rating under 38 C.F.R. § 3.324

The veteran has been granted service connection for 
polycystic kidney disease, residuals of cervical dysplasia, 
and ovarian cystic disease.  Each of these disabilities has 
been evaluated as noncompensable.  It is essentially 
maintained that the disabilities, although noncompensable in 
nature, interfere with employability and therefore warrant 
the assignment of 10 percent evaluation in accordance with 
the provisions of 38 C.F.R. § 3.324.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree under 
VA's Schedule for Rating Disabilities, the rating agency is 
authorized to appoint a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

We note the veteran has complained of pain and fatigue 
associated with polycystic kidney disease.  During her 
personal hearing in August 1995, her husband reported that 
the veteran came home from work exhausted, and was in 
constant pain.  She is currently not suffering from any 
residuals associated with cervical dysplasia or ovarian 
cystic disease.  As noted on VA examination in October 1998, 
the veteran reported that she had not experienced any pelvic 
pain since her tubal ligation in November 1996.  She 
currently works 40-45 hours a week as a dental assistant.  
Upon review of the medical history and records, we find no 
evidence that her service-connected disabilities are 
productive of impairment which would interfere with normal 
employability.  In this regard, we note that the veteran 
continues to work, but has reported concern about working in 
the future if her disease progresses and becomes more severe.  
During her VA examination in October 1998, there were no 
complaints or findings that her disabilities interfered with 
her employment.

It has not been demonstrated that the veteran's service-
connected disabilities impact upon her ability to function 
generally in the employment setting, based upon the medical 
evidence of record.  The Board concludes that a 10 percent 
rating in accordance with the provisions of 38 C.F.R. § 3.324 
is not warranted.  In tht event her disorders should worsen 
in terms of the particular applicable rating schedule 
provisions, or in their impact upon her overall occupational 
efficiency, she is free to file a claim for an increased 
rating.


ORDER

1. Entitlement to a compensable rating for polycystic kidney 
disease is denied.  

2. Entitlement to a compensable rating for cervical dysplasia 
is denied.  

3. Entitlement to a compensable rating for ovarian cystic 
disease is denied.  

4. Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324, based on multiple, non-compensable service-
connected disabilities, is denied.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

